MEMORANDUM **
Cesar Caballero appeals the district court’s grant of a request for preliminary injunctive relief against him. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
Our sole inquiry is whether the district court abused its discretion in granting preliminary injunctive relief. The Lands Council v. McNair, 537 F.3d 981, 986 (9th Cir.2008); see Winter v. Natural Resources Defense Council, 555 U.S. 7, 129 S.Ct. 365, 374, 172 L.Ed.2d 249 (2008) (listing factors for district court to consider); Sports Form, Inc. v. United Press Intern., Inc., 686 F.2d 750, 752-53 (9th Cir.1982) (explaining limited scope of review). We conclude the district court did not abuse its discretion. Accordingly, we affirm the district court’s order granting the preliminary injunction.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.